PER CURIAM.
This cause is before us on appeal from a judgment and sentence for violation of probation. Appellant argues, and the State concedes, that the trial court erred in imposing a nine-cell upward departure sentence for violation of probation. Lambert v. State, 545 So.2d 838, 842 (Fla.1989); Sellers v. State, 563 So.2d 214, 215 (Fla. 1st DCA 1990); Teer v. State, 557 So.2d 910, *1071911 (Fla. 1st DCA 1990). We therefore reverse the departure sentence and remand for resentencing with a permissible one-cell increase for probation violation.
BOOTH, ZEHMER and WOLF, JJ., concur.